*446OPINION

Per Curiam:

Charged with knowingly attempting to obtain old-age assistance by means of a willfully false statement, which NRS 427.280 condemns as a gross misdemeanor, appellant was found guilty after a jury trial, sentenced to pay a $500 fine, and has appealed. In our view, his appeal is without merit, and only one contention requires comment.
Appellant complains of a variance between the charge stated in the Information filed against him, and the proofs adduced at trial. He urges that the evidence adduced against him reflects a completed offense, rather than a mere attempt. This point might warrant concern except for NRS 208.070(2), which expressly provides that “a person may be convicted of an attempt to commit a crime, although it appears on the trial that the crime was consummated, unless the court in its discretion shall discharge the jury and direct the defendant to be tried for the crime itself.”
The judgment of conviction and sentence are affirmed.